Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application number 17/065,059 POOL COVER ASSEMBLY AND SYSTEMS, filed 10/07/2020. Claims 1-20 are pending.
DETAILED ACTION
Claim Objections
Claims 1-20 are objected to because of the following informalities:  The term "pool cover assembly" appears to be a misleading description, since in general a pool cover assembly should include a possibility to cover the pool. Hence, the technical feature of a cover should be included in a pool cover assembly. Alternatively, a different term for the invention, ¢.g. pool edging, pool edge cover or pool boarder might be chosen instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11, 16, and 19 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn US 8,205,319 B1.  Dunn discloses a pool cover assembly comprising a first encapsulation member defining a first side of a pool cover encapsulation, the first encapsulation member comprising a first mating feature; a second encapsulation member defining a second side of the pool cover encapsulation, the second encapsulation member comprising a second mating feature; and a corner endcap member comprising a third mating feature and a fourth mating feature, wherein the first encapsulation member is coupleable to the corner endcap member by the first mating feature and the third mating feature, wherein the second encapsulation member is coupleable to the corner endcap member by the second mating feature and the fourth mating feature, and wherein the corner endcap member couples with the first encapsulation member and the second encapsulation member to form a corner of the pool cover encapsulation (see figure 1, col. 3, lines 35-36).  Regarding claim 2,  wherein the third mating feature of the corner endcap member comprises a plurality of protrusions and a plurality of recesses that correspond to a plurality of protrusions and a plurality of recesses of the first mating feature of the first encapsulation member, and the fourth mating feature of the corner endcap member comprises a plurality of protrusions and a plurality of recesses that correspond to a plurality of protrusions and a plurality of recesses of the second mating feature of the second encapsulation member (see fig. 1; col. 3, lines 35-56).  Regarding claim 4, a corner coping clip comprising at least one lip, wherein the at least one lip is coupleable with at least one protrusion of the first .


    PNG
    media_image1.png
    476
    698
    media_image1.png
    Greyscale


					Conclusion
Claims 6, 8-10 and 12-15, 17-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, US Pub 2021*0102392 A1 to Peterson et al is directed to the state of the art as a teaching of a pool coping.  It is noted such a significant feature of the defined invention is present in the Applicant’s device, but has not been claimed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/LORI L BAKER/           Primary Examiner, Art Unit 3754                




                                                                                                                                                                          Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email:HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents

COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."